Citation Nr: 1606034	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  10-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a total disability rating due to individual unemployability (TDIU), based on a service-connected disability.


REPRESENTATION

Appellant represented by:	Neil Riley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In December 2014, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision which remanded the Board's September 2013 decision because it was unclear if the Board reviewed all the evidence of record in determining whether the Veteran was entitled to a TDIU.  The issue is now once again before the Board.

The Virtual VBMS paperless claims processing system was reviewed.


FINDING OF FACT

With resolution of the doubt in the Veteran's favor, the competent and credible evidence approximates findings that the Veteran's service-connected back disability is so severe that it precludes him from obtaining and maintaining substantially gainful employment


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service-connected for a back disability evaluated as 40 percent disabling.  Therefore the Veteran's service-connected disability fails to meet the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).  

The Court has held, however, that when a Veteran does not meet the schedular requirements of 4.16(a), then a TDIU rating may be assigned under 4.16(b).  While the Veteran does not currently meet the schedular requirements for TDIU, it is necessary to determine whether he is unable to secure or follow substantially gainful occupation as a result of service-connected disabilities on an extraschedular basis.  

The evidence of record indicated that the Veteran's back disorder makes him unable to work.  In this regard, the Board notes initially that the Veteran has been unemployed since 2006.  Prior to that he worked as an automobile mechanic, a job that required the Veteran to place himself in awkward positions in order to be able to work under hoods and dash boards, exacerbating his back problems.  The evidence of record contained various opinions with regard to the Veteran's ability to work as a result of his service-connected back disability.  An August 2007 private treatment record indicated that full-time employment was likely to be difficult for the Veteran.  An October 2009 VA examiner noted that the Veteran was not capable of maintaining occupational activity in his usual occupation secondary to difficulties including range of motion problems and constant pain.  An April 2012 VA examiner stated that it was his opinion that the Veteran's chronic low back dysfunction would in and of itself prevent the Veteran from obtaining and maintaining gainful employment in his usual occupation because his usual occupation involved heavy lifting, repetitive bending, and prolonged weightbearing which would significantly increase his low back pain preventing employability.  A private opinion was provided in April 2013.  The private examiner reviewed the Veteran's medical history and determined that the Veteran's orthopedic problems, including a sustained episode of spinal pain referencing multiple spinal segments, led the examiner to believe that the Veteran was 100 percent disabled as a result of his musculoskeletal symptoms and pain.  

As a result of the Veteran not meeting the schedular requirements for TDIU, an opinion was sought from the Director of Compensation Service.  The Director provided a negative opinion stating that an extraschedular rating is not necessary as the medical evidence did not show that he was unable to follow a substantially gainful occupation due solely to his lumbar spine degenerative disc disease, despite the fact that his lumbar spine affected his ability to perform physically demanding work.  The Director cited the April 2012 VA examiner and stated that the Veteran would be able to perform sedentary work and therefore was not unable to work as result of his lumbar spine disability.  

The Board acknowledges the Director's opinion, but notes that it was based on an apparent misread of the April 2012 VA examiner's opinion and does not address the fact that the Veteran has worked as a mechanic for most of his life and would likely be unable to obtain sedentary employment.  Therefore the Board finds that the Veteran is, at best, only marginally employable.  The evidence of record demonstrates that the Veteran's service-connected disability of lumbar spine disability renders him unable to secure and follow a substantially gainful occupation.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16(b) (2015).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence indicates that the Veteran is entitled to a TDIU on an extraschedular basis.


ORDER

A TDIU is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


